UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: May 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 21 Notes to financial statements page 30 Trustees and officers page 46 For more information page 52 CEO corner To Our Shareholders, The U.S. financial markets turned in strong results over the last 12 months. Positive economic news, better-than-expected corporate earnings growth, buoyant global economies, and increased merger and acquisitions activity served to overcome concerns about inflation, high energy costs, a housing slowdown and the troubled subprime mortgage market. Even with a sharp, albeit brief, decline during the period, the broad stock market, as measured by the Standard & Poors 500 Index, returned 22.79% for the year ended May 31, 2007. This environment also led the Federal Reserve Board to hold short-term interest rates steady, and fixed-income securities also produced positive results. The broad Lehman Brothers Aggregate Bond Index returned 6.66% for the year, while high-yield corporate bonds remained the best performers, reflecting the favorable credit environment and strong demand for yield. After the markets moves of the last year, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the U.S. market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. Investors are also dealing with heightened uncertainty about the direction of interest rates. Inflation data at the end of the period caused anxiety that the Fed would not cut interest rates any time soon, as had previously been expected. It may also be time to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance and may now represent a larger percentage of your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon, not a sprint, approach to investing, stand a better chance of weathering the markets short-term twists and turns and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of May 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks high current income by normally investing primarily in foreign government and corporate debt securities from developed and emerging markets, U.S. government and agency securities and U.S. high yield bonds. Over the last twelve months ►Global bonds rallied throughout the first half of the period, but retrenched some as global interest rates moved higher. ►The Fund's recent performance was bolstered by an increase in high yield holdings and mortgage-backed securities. ►High yield bonds were significant contributors to the Fund's returns, although its initial underweighting in them relative to competitors muted relative performance. Top 10 issuers Government of Canada 10.2% Bonos Y Oblig Del Estado 3.9% Federal National Mortgage Assn. 7.8% United States Treasury 3.5% New South Wales Treasury Corp. 4.9% Government of France 3.0% Federal Home Loan Mortgage Corp. 4.4% Inter-American Development Bank 1.9% Province of Ontario 4.3% Province of Quebec 1.7% As a percentage of net assets on May 31, 2007. 1 Managers report John Hancock Strategic Income Fund Bond markets around the world posted positive returns for the 12-month period ended May 31, 2007, although they struggled with rising interest rates and the return of volatility. Throughout much of the first half of the period, bonds performed fairly well against a rather benign global inflation and world interest rates backdrop. But bonds have encountered more challenges in 2007 in response to the onset of interest rate hikes in Europe, the prospects for further rate hikes in Japan and the conclusion that the U.S. Federal Reserve Board wouldnt cut rates any time soon given global inflation pressures. Domestic high-yield corporate bonds led the global bond market higher, fueled by continued solid economic conditions and investors seemingly unquenchable thirst for high-yielding securities. Non-U.S. dollar-denominated foreign government bonds performed well in roughly the first half of the period as inflation remained contained. But more recently, they started to falter a bit as interest rates around the globe crept higher. U.S. government securities fared reasonably well, buoyed initially by hopes that the Feds next move would be to lower interest rates. But diminished hopes of a rate cut in 2007 led the U.S. government bond markets lower during much of the first five months of this year. SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS High-yield corporate bonds ▲ Strong demand from yield-hungry investors boosts sector Brazil bonds ▲ High yields attract investor interest Foreign government bonds ▼ Rising global interest rates weigh on prices 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Daniel S. Janis III, John F. Iles and Barry H. Evans, CFA Fund performance For the 12 months ended May 31, 2007, John Hancock Strategic Income Funds Class A, Class B, Class C, Class I and Class R1 shares posted total returns of 5.98%, 5.27%, 5.24%, 6.38% and 5.58%, respectively, at net asset value. Those returns compared with the 9.03% return of the average multi-sector bond fund, according to Morningstar, Inc. 1 In the same period, the Merrill Lynch AAA U.S. Treasury/Agency Master Index returned 5.88%, the Merrill Lynch High Yield Master II Index returned 13.23% and the Citigroup World Government Bond Index returned 2.38% . Going forward, the Fund has switched its benchmark index to the broad-based Lehman Brother Aggregate Bond Index, which returned 6.66% . Bond markets around the world posted positive returns for the 12-month period ended May 31, 2007, although they struggled with rising interest rates and the return of volatility. Fund performance explained As the U.S. dollar weakened against most major currencies during the period, our foreign bonds denominated in the euro, the Canadian dollar and the Australian dollar added positive absolute return. On a relative basis, however, our stake in a declining yen hurt us versus our benchmark index. While some of the biggest contributors to the Funds performance were our high-yield corporate bond holdings, our underweighting to the asset class cost us some ground relative to our competitors. We started off the period with concerns that the high yield bond risk wasnt being priced correctly, as measured by the very narrow yield differential (known as the spread) between that sector and U.S. Treasury bonds. Our chief worry was that after 17 consecutive rate hikes, the economy might slow and make it more challenging for many companies that issue high yield bonds to improve Strategic Income Fund 3 their businesses and service their debt. At the same time, we had a relatively large allocation to the foreign bond sector, because we believed that yields in other countries were attractive compared to U.S. bonds of similar quality. Furthermore, foreign bonds also gave the Fund the potential to generate additional returns due to currency movements. But as we gained more confidence in the resiliency of the U.S. economy, we steadily increased our exposure to high yield bonds throughout the period to a more neutral weighting relative to our competitors, while significantly reducing our stake in foreign bonds. As always, we remained selective and targeted only those companies that we believe can do well in both prosperous and difficult economic conditions. We also focused primarily on newly issued bonds from issuers in the higher-quality tier of the high yield market who were willing to offer us concessions  higher-than-normal yields  due to a large supply of bonds in the marketplace at the time. While those re-allocations have helped to significantly improve the Funds absolute and relative performance so far in 2007, they werent enough to overcome the ground we lost earlier in the period when high yield bonds outpaced foreign securities. High yield winners and losers Among our high yield bond winners were Smurfit-Stone Container Corp., one of the worlds largest producers of container board. On top of strong demand for the companys products, Smurfit-Stone Container also benefited from its ability to pass on price increases and better operational management. Another strong performer was gaming company CCM Merger, Inc. (MotorCity Casino), which benefited in part from rising revenues and well-received property expansion. In contrast, we lost ground owning Pope & Talbot, Inc., a pulp and lumber company that suffered from investor pessimism about the companys prospects in response to a slowing U.S. housing market. Elsewhere, weve recently seen some good performance from many of our emerging-market holdings. Our holdings in Brazil  both local-currency-denominated government bonds and U.S. dollar-denominated corporate issuers  were among our best performers. The currency of this commodity-rich country benefited from a domestic bond market that sported some COUNTRY DISTRIBUTION 2 United States 60% Canada 19% Austria 5% Spain 4% New Zealand 3% Brazil 3% France 3% Germany 3% Supranational 2% Mexico 1% Colombia 1% Argentina 1% United Kingdom 1% Other 1% Strategic Income Fund 4 of the highest real yields from around the world. In particular, we saw good gains from Independencia International Ltd. and Minerva Overseas Ltd., two meat-processing companies that were bolstered by strong exports around the globe. While some of the biggest contributors to the Funds performance were our high-yield corporate bond holdings, our underweighting to the asset class cost us some ground relative to our competitors. Other strategic moves In other strategic moves, we increased our stake in U.S. government and agency bonds. As interest rates in the U.S. rose, these securities offered yields more attractive than those offered in many developed foreign countries. Outlook Were comfortable with our current sector allocation. Although there are some signs that the U.S. economy is slowing a bit, it isnt doing so at a dramatic pace and the global economy continues to chug along. Healthy U.S. and global economic conditions could continue to bode well for high yield bonds. We dont believe the Fed is poised to cut interest rates any time soon, and will most likely be on hold for a while. If thats the case, U.S. government securities could begin to perform better. QUALITY DISTRIBUTION 2 AAA 49% AA 5% A 2% BBB 2% BB 9% B 19% CCC 7% On August 31, 2006, Frederick L. Cavanaugh retired from MFC Global Investment Management (U.S.), LLC, the Funds subadviser, after almost 20 years of distinguished service with the firm. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. International investing involves special risks such as political, economic, and currency risks and differences in accounting standards and financial reporting. See the prospectus for the risks of investing in high yield bonds. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets May 31, 2007. Strategic Income Fund 5 A look at performance For the periods ended May 31, 2007 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception 5-31-07 A 8-18-86 1.22% 6.81% 6.05%  1.22% 39.04% 79.95%  5.02% B 10-4-93 0.41 6.77 5.95  0.41 38.75 78.33  4.55 C 5-1-98 4.27 7.07  5.05% 4.27 40.69  56.43% 4.55 I 1 9-4-01 6.38 8.19  7.89 6.38 48.20  54.63 5.64 R1 1 8-5-03 5.58   6.37 5.58   26.61 4.72 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 4.5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R1 shares. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. Strategic Income Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Strategic Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in four separate indexes. With Period Without maximum Class beginning sales charge sales charge Index 1 Index 2 Index 3 Index 4 B 2 5-31-97 $17,833 $17,833 $18,203 $17,822 $19,054 $17,105 C 2 5-1-98 15,643 15,643 16,555 16,171 16,962 16,223 I 3 9-4-01 15,463 15,463 13,207 12,908 16,538 14,809 R1 3 8-5-03 12,661 12,661 11,706 11,450 14,804 12,024 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R1 shares, respectively, as of May 31, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Aggregate Bond Index  Index 1  is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. Merrill Lynch AAA U.S. Treasury/Agency Master Index  Index 2  is an unmanaged index of fixed-rate U.S. Treasury and agency securities. Merrill Lynch U.S. High Yield Master II Index  Index 3  is an index composed of U.S. currency high-yield bonds issued by U.S. and non-U.S. issuers. Citigroup World Government Bond Index  Index 4  is an unmanaged index of bonds issued by governments in the U.S., Europe and Asia. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Fund's Class I and Class R1 share prospectuses. Strategic Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on December 1, 2006, with the same investment held until May 31, 2007. Account value Ending value Expenses paid during period on 12-1-06 on 5-31-07 ended 5-31-07 1 Class A $1,000.00 $1,022.80 $4.35 Class B 1,000.00 1,019.30 7.88 Class C 1,000.00 1,019.30 7.88 Class I 1,000.00 1,024.70 2.43 Class R1 1,000.00 1,020.20 6.97 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Strategic Income Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2006, with the same investment held until May 31, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 12-1-06 on 5-31-07 ended 5-31-07 1 Class A $1,000.00 $1,020.60 4.34 Class B 1,000.00 1,017.10 7.87 Class C 1,000.00 1,017.10 7.87 Class I 1,000.00 1,022.50 2.43 Class R1 1,000.00 1,018.00 6.96 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.87%, 1.57%, 1.57%, 0.49% and 1.39% for Class A, Class B, Class C, Class I and Class R1, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Strategic Income Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 5-31-07 This schedule is divided into nine main categories: bonds, defaulted bonds beyond maturity date, capital preferred securities, common stocks, preferred stocks, tranche loans, U.S. government and agencies securities, warrants and short-term investments. Bonds, capital preferred securities, common stocks, preferred stocks, tranche loans, U.S. government and agencies securities and warrants are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 80.13% (Cost $979,174,935) Agricultural Products 1.06% Chaoda Modern Agriculture Holdings Ltd., Gtd Sr Note (Cayman Islands) (S) 7.750% 02-08-10 BB $1,980 2,009,700 Cosan SA Industria e Comercio, Perpetual Bond (Brazil) (S) 8.250 02-15-49 BB 5,750 5,821,875 Saskatchewan Wheat Pool, Inc., Sr Note (Canada) (D) 8.000 04-08-13 B 5,800 5,617,716 Airlines 0.34% Continental Airlines, Inc., Pass Thru Ctf Class C 7.339 04-19-14 B+ 1,295 1,311,188 UAL Corp., Gtd Conv Sr Sub Note (S) 4.500 06-30-21 CCC+ 2,235 2,964,281 Apparel, Accessories & Luxury Goods 0.65% Hanesbrands, Inc., Sr Note (L)(P)(S) 8.735 12-15-14 B 7,960 8,258,500 Broadcasting & Cable TV 3.80% Allbritton Communications Co., Sr Sub Note 7.750 12-15-12 B 7,953 8,201,531 Charter Communications Holdings I, LLC, Gtd Sr Note (G) 11.000 10-01-15 BBB 3,000 3,255,000 Rogers Cable, Inc., Sr Sec Note (Canada) (D) 7.250 12-15-11 BBB 6,750 6,777,212 Shaw Communications, Inc., Sr Note (Canada) (D) 6.100 11-16-12 BB+ 9,000 8,581,527 Sr Note (Canada) (D) 5.700 03-02-17 BB+ 2,325 2,083,192 Sinclair Broadcast Group, Inc., Gtd Sr Sub Note 8.000 03-15-12 B 7,925 8,242,000 XM Satellite Radio, Inc., Gtd Sr Note 9.750 05-01-14 CCC 5,000 5,025,000 Gtd Sr Note (P) 9.856 05-01-13 CCC 4,500 4,426,875 Young Broadcasting, Inc., Gtd Sr Sub Note 10.000 03-01-11 CCC 1,500 1,526,250 See notes to financial statements Strategic Income Fund 10 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Building Products 0.45% Masonite International Corp., Sr Note (Canada) (G)(S) 11.000% 04-06-15 CCC+ $6,000 5,670,000 Casinos & Gaming 6.04% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 BB 2,540 2,628,900 Fountainebleau Las Vegas, Note (S) 10.250 06-15-15 CCC+ 1,925 1,982,750 Great Canadian Gaming Corp., Gtd Sr Sub Note (Canada) (S) 7.250 02-15-15 B+ 1,250 1,265,625 Isle of Capris Casinos, Inc., Gtd Sr Sub Note 9.000 03-15-12 B 5,750 6,008,750 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B 10,070 10,497,975 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 5,000 5,200,000 Mandalay Resort Group, Sr Sub Note (L) 9.375 02-15-10 B+ 3,850 4,129,125 MGM Mirage, Inc., Gtd Sr Note (L) 7.625 01-15-17 BB 5,140 5,075,750 Mohegan Tribal Gaming Authority, Gtd Sr Sub Note 8.000 04-01-12 B 4,450 4,633,563 Sr Sub Note (L) 7.125 08-15-14 B 2,890 2,926,125 Sr Sub Note (L) 6.375 07-15-09 B 5,080 5,092,700 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B+ 5,125 5,362,031 Penn National Gaming, Inc., Sr Sub Note 6.750 03-01-15 B+ 2,800 2,842,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 2,500 2,812,500 Seneca Gaming Corp., Sr Note 7.250 05-01-12 BB 500 510,000 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 12-15-10 B 1,000 1,015,000 Turning Stone Resort & Casino, Sr Note (S) 9.125 09-15-14 B 8,700 8,874,000 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-12 BB 5,192 5,490,540 Coal & Consumable Fuels 0.61% Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB 7,830 7,732,125 Commodity Chemicals 0.28% Braskem SA, Note (Brazil) (S) 11.750 01-22-14 BB 2,800 3,528,000 See notes to financial statements Strategic Income Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Construction & Farm Machinery & Heavy Trucks 0.37% Manitowoc Co., Inc. (The), Sr Note 7.125% 11-01-13 BB $4,600 4,738,000 Consumer Finance 0.13% Capital One Capital IV, Gtd Sub Bond (L) 6.745 02-17-37 BBB 1,745 1,663,833 Distillers & Vintners 0.30% Constellation Brands, Inc., Sr Note (L)(S) 7.250 05-15-17 BB 3,750 3,773,438 Diversified Banks 2.10% Banco Macro SA, Note (Argentina) (S) 8.500 02-01-17 B2 5,310 5,336,550 Bancolombia SA, Sub Bond (Colombia) 6.875 05-25-17 Ba1 2,085 2,081,873 European Investment Bank, Note (New Zealand) (D) 6.080 04-21-08 AAA 6,695 4,850,085 Sr Note (New Zealand) (D) 6.750 11-17-08 AAA 9,920 7,179,881 International Bank for Reconstruction & Development, 5.240 08-28-07 AAA 4,960 3,630,924 Landwirtschaftliche Rentenbank, Note (New Zealand) (D) 6.500 09-17-09 AAA 4,960 3,538,520 Diversified Commercial & Professional Services 0.48% ARAMARK Corp., Sr Note (S) 8.500 02-01-15 B 2,915 3,064,394 Sr Note (P)(S) 8.856 02-01-15 B 2,920 3,011,250 Electric Utilities 0.38% Cia de Transporte de Energia Electrica en Alta Tension Transener SA (S) 8.875 12-15-16 B 4,685 4,790,413 Electrical Components & Equipment 0.15% Baldor Electric Co., Gtd Sr Note 8.625 02-15-17 B 1,760 1,892,000 Electronic Equipment Manufacturers 0.46% Freescale Semiconductor, Inc., Sr Sub Note (L)(S) 10.125 12-15-16 B 5,815 5,822,269 Food Distributors 0.26% Sadia Overseas Ltd., Note (Brazil) (S) 6.875 05-24-17 BB 3,260 3,230,660 Foreign Government 34.34% Austria, Republic of, Note (New Zealand) (D) 6.000 09-26-08 AAA 4,960 3,564,303 Bonos Y Oblig Del Estado, Bond (Spain) (C) 6.150 01-31-13 AAA 24,015 35,009,319 Bond (Spain) (C) 5.400 07-30-11 AAA 10,615 14,792,165 Brazil, Federative Republic of, Bond (Brazil) (D) 12.500 01-05-16 BB+ 19,570 12,571,517 See notes to financial statements Strategic Income Fund 12 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Foreign Government (continued) Bundesrepublik Deutschland, Bond (Germany) (C) 3.500% 01-04-16 AAA $14,070 $17,731,985 Canada, Government of, Bond (Canada) (D) 4.250 12-01-08 AAA 14,190 13,207,411 Bond (Canada) (D) 4.250 09-01-09 AAA 22,600 20,991,512 Bond (Canada) (D) 4.000 09-01-10 AAA 51,860 47,687,334 Bond (Canada) (D) 4.000 06-01-16 AAA 52,290 47,164,201 Canada Housing Trust, Bond (Canada) (D) 4.100 12-15-08 AAA 2,000 1,855,767 Colombia, Republic of, Note (Colombia) 10.750 01-15-13 BBB 11,900 14,750,050 France, Government of, Bond (France) (C) 4.750 10-25-12 AAA 27,935 38,153,857 Germany, Federal Republic of, Bond (Germany) (C) 5.000 01-04-12 AAA 12,585 17,334,339 Mexico, Government of, Series B1 (Mexico) (D) Zero 08-30-07 AAA 81,180 7,423,302 Mexican States, United, Bond (Mexico) 11.375 09-15-16 BBB 3,800 5,396,000 New South Wales Treasury Corp., Bond (Austria) (D) 7.000 12-01-10 AAA 72,880 61,405,610 Ontario, Province of, Bond (Canada) (D) 4.400 03-08-16 AA 12,620 11,543,682 Deb (Canada) (D) 4.500 03-08-15 AA 8,915 8,228,884 Deb (Canada) (D) 4.400 11-19-08 AA 29,000 27,032,036 Note (New Zealand) (D) 6.250 06-16-15 AA 10,600 7,208,809 Quebec, Province of, Deb (Canada) (D) 5.250 10-01-13 A+ 22,160 21,328,611 Gas Utilities 0.27% Southern Union Co., Jr Sub Note Ser A 7.200 11-01-66 BB 3,355 3,372,329 Health Care Facilities 0.38% Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 CCC+ 4,446 4,823,910 Homebuilding 0.23% Beazer Homes USA, Inc., Sr Note 4.625 06-15-24 BB 3,000 2,936,250 Independent Power Producers & Energy Traders 0.40% Endesa-Chile Overseas Co., Bond (Chile) 7.875 02-01-27 BBB 4,500 5,027,517 Integrated Oil & Gas 0.66% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 3,800 4,227,500 Gtd Note 7.375 12-15-14 BBB 3,675 4,064,550 See notes to financial statements Strategic Income Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Integrated Telecommunication Services 1.01% Axtel SAB de CV, Sr Note (Mexico) (S) 7.625% 02-01-17 BB $4,000 4,040,000 Cincinnati Bell, Inc., Sr Sub Note (L) 8.375 01-15-14 B 5,850 5,996,250 Citizens Communications Co., Sr Note 7.125 03-15-19 BB+ 2,770 2,756,150 Investment Banking & Brokerage 0.95% Merrill Lynch & Co. Inc., Series BRL$, Sr Bond 10.710 03-08-17 AA 6,180 3,465,705 Morgan Stanley, Sr Note (S) 10.090 05-03-17 A+ 15,865 8,609,329 Leisure Facilities 0.65% AMC Entertainment, Inc., Sr Sub Note (L) 8.000 03-01-14 CCC+ 3,000 3,097,500 HRP Myrtle Beach Operations LLC, Sr Sec Note (P)(S) 10.070 04-01-12 B+ 1,975 1,984,875 Marquee Holdings, Inc., Sr Disc Note Ser B, Step Coupon (12.00%, 08-16-09) (O) Zero 08-15-14 CCC+ 3,595 3,181,575 Marine 0.84% Independencia International Ltd., Gtd Sr Bond (Brazil) (S) 9.875 01-31-17 B 5,000 5,343,750 Navios Maritime Holdings, Sr Note (Marshall Islands) (S) 9.500 12-15-14 B 5,000 5,306,250 Metal & Glass Containers 1.24% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B 5,480 5,726,600 OI European Group BV, Gtd Snr Note (Netherlands) (C)(S) 6.875 03-31-17 B 1,715 2,388,563 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B 3,200 3,376,000 Gtd Sr Sec Note 8.875 02-15-09 BB 4,114 4,206,565 Multi-Line Insurance 0.26% Sul America Participacoes SA, Bond (Brazil) (L)(S) 8.625 02-15-12 B 3,120 3,227,640 Multi-Utilities 0.25% Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 7.670 11-08-16 B 3,000 3,168,750 Oil & Gas Equipment & Services 0.27% Allis-Chalmers Energy Inc., Sr Note 8.500 03-01-17 B 3,315 3,373,013 Oil & Gas Exploration & Production 0.58% Dune Energy, Inc., Sr Sec Note (L)(S) 10.500 06-01-12 B 4,295 4,337,950 Energy XXI Gulf Coast Inc., Sr Note (S) 10.000 06-15-13 CCC 3,095 3,048,575 See notes to financial statements Strategic Income Fund 14 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Oil & Gas Storage & Transportation 0.59% Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500% 07-15-16 B $7,135 7,509,588 Other Diversified Financial Services 4.45% Cosan Finance Ltd., Gtd Bond (Brazil) (L)(S) 7.000 02-01-17 BB 4,045 3,979,269 European Investment Bank, Sr Note (Supranational) (D) 14.750 11-14-08 AAA 3,700 2,043,980 Ford Motor Credit Co., LLC, Note (L) 7.800 06-01-12 B 1,595 1,587,178 General Electric Capital Corp., Bond Ser A Tranche 1 (New Zealand) (D) 6.625 02-04-10 AAA 19,500 13,878,449 Inter-American Development Bank, Sr Note Series INTL (Supranational) (D) 7.250 05-24-12 AAA 16,285 11,826,428 Sr Note Series MPLE (Supranational) (D) 4.250 12-02-12 AAA 13,560 12,417,591 Orascom Telecom Finance SCA, Gtd Note (Egypt) (L)(S) 7.875 02-08-14 B 1,735 1,698,131 Regency Energy Partners LP, Sr Note (S) 8.375 12-15-13 B 6,995 7,266,056 TAM Capital, Inc., Gtd Note (Brazil) (L)(S) 7.375 04-25-17 BB 1,605 1,560,862 Packaged Foods & Meats 0.65% Minerva Overseas Ltd., Gtd Note (United Kingdom) (S) 9.500 02-01-17 B 7,890 8,284,500 Paper Packaging 1.49% Graphic Packaging International, Inc., Sr Sub Note 9.500 08-15-13 B 5,550 5,903,812 Gtd Sr Note 8.500 08-15-11 B 2,100 2,186,625 MDP Acquisitions Plc, Sr Note (Ireland) 9.625 10-01-12 B 275 290,125 Smurfit-Stone Container Corp., Sr Note 8.375 07-01-12 CCC+ 7,970 8,129,400 Sr Note (S) 8.000 03-15-17 CCC+ 2,265 2,281,987 Paper Products 0.52% Pope & Talbot, Inc., Deb 8.375 06-01-13 CCC 3,000 2,392,500 Sr Note 8.375 06-01-13 CCC 5,250 4,186,875 Publishing 0.25% PRIMEDIA, Inc., Gtd Sec Sr Note 8.875 05-15-11 B 3,060 3,151,800 Real Estate Management & Development 0.40% Realogy Corp., Sr Note (L)(S) 10.500 04-15-14 B 5,020 5,038,825 See notes to financial statements Strategic Income Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Restaurants 0.33% Dave & Busters, Inc., Gtd Sr Note 11.250% 03-15-14 CCC+ $1,900 1,985,500 Landrys Restaurants, Inc., Gtd Sr Note Ser B 7.500 12-15-14 B 2,175 2,164,125 Specialized Finance 0.88% CCM Merger, Inc., Note (L)(S) 8.000 08-01-13 CCC+ 10,835 11,078,787 Specialized REITs 0.05% OMEGA Healthcare Investors, Inc., Sr Note 7.000 04-01-14 BB 600 613,500 Specialty Chemicals 0.23% American Pacific Corp., Sr Note (S) 9.000 02-01-15 B 2,795 2,934,750 Steel 0.25% WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 3,035 3,118,462 Thrifts & Mortgage Finance 6.66% American Home Mortgage Assets, CMO-REMIC Ser 2006-6-XP IO 2.122 12-25-46 AAA 74,733 3,946,826 Banc of America Commercial Mortgage, Inc., CMO-REMIC Ser 2006-5-A4 5.414 09-10-47 AAA 11,640 11,446,883 Citigroup/Deutsche Bank Commercial Mortgage Trust, CMO-REMIC Ser 2005-CD1-A4 5.225 07-15-44 AAA 10,270 10,065,485 Crown Castle Towers, LLC, CMO-REMIC Ser 2006-1A-F (S) 6.650 11-15-36 Ba1 3,210 3,179,795 CMO-REMIC Ser 2006-1A-G (S) 6.795 11-15-36 Ba2 3,835 3,794,779 DB Master Finance, LLC, Sub Bond Ser 2006-1-M1 (S) 8.285 06-20-31 BB 500 506,309 Dominos Pizza Master Issuer, LLC, Mtg Pass Thru Ctf Ser 2007-1-M1 (S) 7.629 04-25-37 BB 5,660 5,580,185 Global Tower Partners Acquisition Partners, LLC, CMO-REMIC Sub Bond Ser 2007-1A-G (S) 7.870 05-15-37 B2 1,840 1,825,390 Greenwich Capital Commercial Funding Corp., CMO-REMIC Ser 2006-GG7-A4 5.915 07-10-38 AAA 9,865 10,095,036 Indymac Index Mortgage Loan Trust, CMO-REMIC Ser 2005-AR18-1X IO Zero 10-25-36 AAA 96,956 2,787,482 SBA CMBS Trust, CMO-REMIC Sub Bond Ser 2006-1A-H (O)(S) 7.389 11-15-36 Ba3 2,370 2,353,336 CMO-REMIC Sub Bond Ser 2006-1A-J (O)(S) 7.825 11-15-36 B1 2,015 2,000,957 See notes to financial statements Strategic Income Fund 16 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Suntrust Adjustable Rate Mortgage Loan Trust, CMO-REMIC Series 2007-2-4A1 5.748% 04-25-37 AAA $11,090 $11,011,884 WAMU Mortgage Pass-Through Certificates, CMO-REMIC Ser 2007-0A5-1XPP IO Zero 06-25-47 Aaa 240,210 3,603,150 Wells Fargo Mortgage-Backed Securities Trust, CMO-REMIC Ser 2006-AR12-1A1 6.028 09-25-36 Aaa 12,074 12,104,154 Tobacco 0.58% Alliance One International, Inc., Gtd Sr Note 11.000 05-15-12 B 6,670 7,370,350 Trucking 0.24% Saint Acquisition Corp., Sr Sec Note (L)(S) 12.500 05-15-17 B 3,070 3,000,925 Wireless Telecommunication Services 2.37% American Cellular Corp., Sr Note Ser B 10.000 08-01-11 CCC 8,251 8,673,864 Centennial Communications Corp., Sr Note 10.000 01-01-13 CCC 5,500 5,967,500 Dobson Communications Corp., Sr Note (L) 8.875 10-01-13 CCC 6,253 6,581,282 Nextel Communications, Inc., Sr Note Ser D 7.375 08-01-15 BBB 2,600 2,655,627 Rural Cellular Corp., Sr Sub Note (L)(P)(S) 8.360 06-01-13 CCC 1,935 1,939,837 Sr Sub Note 9.750 01-15-10 CCC 4,000 4,130,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Defaulted bonds beyond maturity date 0.17% (Cost $4,188,500) Grupo Iusacell SA de CV Sr Note (X) 14.25% 12-01-06 D $4,000 $2,240,000 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 0.30% (Cost $3,691,350) Regional Banks 0.20% CSBI Capital Trust I, 11.75%, Ser A, 06-06-27 (B)(G) B $2,340 2,501,460 Gas Utilities 0.10% KN Capital Trust I, 8.56%, Ser B, 04-15-27 B 1,320 1,343,211 See notes to financial statements Strategic Income Fund 17 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Common stocks 1.60% (Cost $15,106,537) Gold 0.64% Newmont Mining Corp. 200,000 8,136,000 Integrated Telecommunication Services 0.10% Chunghwa Telecom Co., Ltd., American Depositary Receipt (ADR) (Taiwan) 29,196 549,469 Integrated Telecommunication Services (continued) Deutsche Telekom AG, ADR (Germany) 8,253 153,010 Manitoba Telecom Services, Inc. (Canada) 910 41,750 Versatel Telecom International NV (Netherlands) (C)(I) 590,005 508,122 Precious Metals & Minerals 0.81% Silver Standard Resources, Inc. (Canada) (I) 270,097 10,201,564 Wireless Telecommunication Services 0.05% USA Mobility, Inc. 25,267 581,394 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.36% (Cost $4,671,102) Diversified Metals & Mining 0.36% Freeport McMoRan Copper & Gold, Inc., 6.75% B+ 37,025 4,547,411 Marine 0.00% 0 Pacific & Atlantic Holdings, Inc., 7.50% (B)(G)(I) CCC 100,913 0 Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.66% (Cost $8,324,550) Casinos & Gaming 0.39% Great Canadian Gaming Corp., Tranche B (Fac LN318116), 02-14-14 BBB $4,938 4,937,625 Education Services 0.27% Riverdeep Interactive Learning Ltd., Tranche B (Fac LN304747), 11-28-13 B 3,342 3,358,274 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 15.66% (Cost $198,894,189) Government U.S. 3.51% United States Treasury, Bond (L) 9.250% 02-15-16 AAA $8,600 11,225,012 Bond (L) 8.125 08-15-19 AAA 5,225 6,688,815 See notes to financial statements Strategic Income Fund 18 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Government U.S. (continued) Bond (L) 4.750% 02-15-37 AAA $13,060 $12,528,419 Note (L) 4.875 08-15-16 AAA 8,060 8,040,479 Note (L) 4.750 05-15-14 AAA 6,000 5,955,936 Government U.S. Agency 12.15% Federal Home Loan Mortgage Corp., CMO-REMIC 3154-PM 5.500 05-15-34 AAA 13,002 12,682,041 CMO-REMIC 3165-ND 5.500 10-15-34 AAA 18,480 18,009,588 CMO-REMIC 3228-PL 5.500 10-15-34 AAA 25,320 24,615,775 Federal National Mortgage Assn., 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA $6,442 6,436,949 30 Yr Pass Thru Ctf 6.000 01-01-37 AAA 17,613 17,599,711 30 Yr Pass Thru Ctf 5.500 10-01-36 AAA 6,754 6,597,944 30 Yr Pass Thru Ctf 5.500 02-01-37 AAA 27,206 26,563,628 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 2,000 1,952,759 30 Yr Pass Thru Ctf 5.499 03-01-37 AAA 8,718 8,690,663 CMO-REMIC Ser 2006-117-PD 5.500 07-25-35 AAA 16,925 16,453,163 CMO-REMIC Ser 2006-65 TE 5.500 05-25-35 AAA 6,470 6,310,494 CMO-REMIC Ser 2006-84-MP 5.500 08-25-35 AAA 7,905 7,707,460 Issuer Shares Value Warrants 0.00% (Cost $28,043) Broadcasting & Cable TV 0.00% Virgin Media Inc. (I) 28,043 10,095 Interest Par value Issuer, description, maturity date rate Value Short-term investments 8.74% (Cost $110,591,353) Joint Repurchase Agreement 0.17% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 5-31-07, due 6-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 3.500%, due 1-15-11, valued at $2,179,000, including interest). Maturity value: $2,128,301 5.090% $2,128 2,128,000 Shares Cash Equivalents 8.57% John Hancock Cash Investment Trust (T)(W) 108,463,353 108,463,353 Total investments (Cost $1,324,670,559) 107.62% Other assets and liabilities, net (7.62%) Total net assets 100.00% See notes to financial statements Strategic Income Fund 19 F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments IO Interest only (carries notional principal amount) (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $2,501,460 or 0.20% of the Funds net assets as of May 31, 2007. (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of May 31, 2007. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on May 31, 2007. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $200,874,382 or 15.88% of the Funds net assets as of May 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (X) Non-income-producing; issuer is in bankruptcy and is in default of interest payments. The value of this bond is $2,240,000 or 0.17% of the Funds net assets. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Strategic Income Fund 20 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (cost $1,216,207,206) including $106,347,686 of securities loaned (Note 1) $1,252,877,548 Investments in affiliated users, at value (cost $108,463,353) 108,463,353 Total investments, at value (cost $1,324,670,559) Foreign currency at value (cost $2,555,567) 2,643,551 Cash 19,248 Receivable for investments sold 10,253,827 Receivable for forward foreign currency exchange contracts (Note 1) 32,101,503 Receivable for shares sold 1,217,845 Interest receivable 21,514,081 Other assets 107,951 Total assets Liabilities Payable for investments purchased 5,020,000 Payable for shares repurchased 3,128,724 Payable upon return of securities loaned (Note 1) 108,463,353 Payable for options written, at value (premiums received $687,381) (Note 1) 2,454,499 Payable for forward foreign currency exchange contracts (Note 1) 43,918,643 Dividends payable 171,142 Payable to affiliates Management fees 422,011 Distribution and service fees 114,346 Other 188,284 Other payables and accrued expenses 395,279 Total liabilities Net assets Capital paid-in 1,405,298,176 Accumulated net realized loss on investments, options written and foreign currency transactions (164,541,433) Net unrealized appreciation of investments, options written and translation of assets and liabilities in foreign currencies 23,535,892 Accumulated net investment income 629,991 Net assets See notes to financial statements Strategic Income Fund 21 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value per common share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($783,520,457 ÷ 118,591,958 shares) $6.61 Class B ($241,514,652 ÷ 36,553,062 shares) 1 $6.61 Class C ($218,754,564 ÷ 33,112,248 shares) 1 $6.61 Class I ($15,968,374 ÷ 2,417,273 shares) $6.61 Class R1 ($5,164,579 ÷ 781,782 shares) $6.61 Maximum offering price per share Class A 2 ($6.61 ÷ 95.5%) $6.92 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Strategic Income Fund 22 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-07 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $75,965,596 Dividends (net of foreign withholding taxes of $87,362) 667,253 Securities lending 546,576 Total investment income Expenses Investment management fees (Note 2) 4,930,093 Distribution and service fees (Note 2) 7,726,782 Class A, B and C transfer agent fees (Note 2) 1,738,251 Class I transfer agent fees (Note 2) 7,093 Class R1 transfer agent fees 13,465 Accounting and legal services fees (Note 2) 179,541 Compliance fees 36,400 Custodian fees 392,780 Printing fees 136,426 Blue sky fees 80,672 Trustees fees 74,635 Professional fees 66,583 Interest 24,737 Securities lending fees 19,420 Miscellaneous 84,672 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 87,995,139 Options 2,705,595 Foreign currency transactions (41,796,165) Change in net unrealized appreciation (depreciation) of Investments (49,687,804) Options written 4,445,846 Translation of assets and liabilities in foreign currencies 8,946,668 Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Strategic Income Fund 23 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-06 5-31-07 Increase (decrease) in net assets From operations Net investment income $59,393,900 $61,667,875 Net realized gain 84,052,122 48,904,569 Change in net unrealized appreciation (depreciation) (82,788,774) (36,295,290) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (39,198,074) (41,990,068) Class B (17,432,639) (13,262,113) Class C (11,785,249) (11,092,530) Class I (448,114) (795,878) Class R1 (105,556) (204,704) From net realized gain Class A (15,990,917) (28,489,759) Class B (8,175,927) (10,221,249) Class C (5,608,112) (8,729,639) Class I (183,736) (525,017) Class R1 (41,427) (148,114) From Fund share transactions Total decrease Net assets Beginning of year 1,511,282,833 1,454,343,326 End of year 1 1 Includes accumulated net investment income of $21,735,387 and $629,991, respectively. See notes to financial statements Strategic Income Fund 24 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 Per share operating performance Net asset value, beginning of period Net investment income 1 0.38 0.35 0.31 0.30 0.32 Net realized and unrealized gain (loss) on investments 0.65 (0.19) 0.39  0.07 Total from investment operations Less distributions From net investment income (0.44) (0.40) (0.36) (0.34) (0.35) From net realized gain  (0.15) (0.04) (0.14) (0.24) Net asset value, end of period Total return 2 (%) Ratios and supplemental data Net assets, end of period (in millions) $595 $657 $764 $818 $784 Ratio of net expenses to average net assets (%) 0.95 0.90 0.90 0.88 0.87 Ratio of net investment income to average net assets (%) 5.82 5.10 4.48 4.26 4.80 Portfolio turnover (%) 71 42 29 52 118 See notes to financial statements Strategic Income Fund 25 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 Per share operating performance Net asset value, beginning of period Net investment income 1 0.34 0.31 0.26 0.25 0.27 Net realized and unrealized gain (loss) on investments 0.64 (0.20) 0.39 0.01 0.07 Total from investment operations Less distributions From net investment income (0.39) (0.35) (0.31) (0.30) (0.30) From net realized gain  (0.15) (0.04) (0.14) (0.24) Net asset value, end of period Total return 2 (%) Ratios and supplemental data Net assets, end of period (in millions) $613 $529 $460 $350 $242 Ratio of net expenses to average net assets (%) 1.65 1.60 1.60 1.57 1.54 Ratio of net investment income to average net assets (%) 5.13 4.41 3.79 3.57 4.12 Portfolio turnover (%) 71 42 29 52 118 See notes to financial statements Strategic Income Fund 26 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 Per share operating performance Net asset value, beginning of period Net investment income 1 0.33 0.31 0.26 0.25 0.27 Net realized and unrealized gain (loss) on investments 0.65 (0.20) 0.39  0.07 Total from investment operations Less distributions From net investment income (0.39) (0.35) (0.31) (0.29) (0.30) From net realized gain  (0.15) (0.04) (0.14) (0.24) Net asset value, end of period Total return 2 (%) Ratios and supplemental data Net assets, end of period (in millions) $256 $279 $282 $270 $219 Ratio of net expenses to average net assets (%) 1.65 1.60 1.60 1.58 1.57 Ratio of net investment income to average net assets (%) 4.99 4.39 3.79 3.56 4.10 Portfolio turnover (%) 71 42 29 52 118 See notes to financial statements Strategic Income Fund 27 F I N A N C I A LS T A T E M E N T S Financial highlights CLASS I SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 Per share operating performance Net asset value, beginning of period Net investment income 1 0.50 0.34 0.33 0.32 0.34 Net realized and unrealized gain (loss) on investments 0.56 (0.17) 0.39 0.01 0.07 Total from investment operations Less distributions From net investment income (0.47) (0.41) (0.38) (0.37) (0.37) From net realized gain  (0.15) (0.04) (0.14) (0.24) Net asset value, end of period Total return 2 (%) Ratios and supplemental data Net assets, end of period (in millions)  3 $1 $4 $13 $16 Ratio of net expenses to average net assets (%) 0.55 0.48 0.53 0.49 0.49 Ratio of net investment income to average net assets (%) 6.29 5.14 4.85 4.64 5.19 Portfolio turnover (%) 71 42 29 52 118 See notes to financial statements Strategic Income Fund 28 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 5-31-04 4 5-31-05 5-31-06 5-31-07 Per share operating performance Net asset value, beginning of period Net investment income 1 0.26 0.29 0.28 0.29 Net realized and unrealized gain on investments 0.05 0.39  0.07 Total from investment operations Less distributions From net investment income (0.30) (0.34) (0.32) (0.32) From net realized gain (0.15) (0.04) (0.14) (0.24) Net asset value, end of period Total return 2 (%) 5 Ratios and supplemental data Net assets, end of period (in millions)  3 $1 $4 $5 Ratio of net expenses to average net assets (%) 1.38 6 1.08 1.19 1.26 Ratio of net investment income to average net assets (%) 4.66 6 4.29 4.00 4.44 Portfolio turnover (%) 42 5 29 52 118 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Less than $500,000. 4 Class R1 shares began operations on 8-5-03. 5 Not annualized. 6 Annualized. See notes to financial statements Strategic Income Fund 29 Notes to financial statements Note 1 Accounting policies John Hancock Strategic Income Fund (the Fund) is a diversified series of John Hancock Strategic Series (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve a high level of current income. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class R1 shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Effective March 1, 2007, Class R shares were redesignated as Class R1 shares. Significant accounting policies of the Fund are as follows: Security valuation The net asset value of the shares of Class A, Class B, Class C, Class I and Class R1 is determined daily as of the close of the NYSE, normally at 4:00 p
